Citation Nr: 0303320	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  89-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a neurologic impairment 
of the right upper extremity due to a service-connected right 
shoulder disability.


REPRESENTATION

Appellant represented by:	Michele N. Siekerka, Attorney 
at Law 


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The appellant is a veteran who had active service from 
December 1950 to October  1954.

This case originated from the veteran's disagreement with a 
determination rendered by the Los Angeles, California, 
Regional Office (RO).  The veteran relocated and his appeal 
was subsequently developed and certified to the Board of 
Veterans' Appeals (Board) from the Denver, Colorado, RO.  
Since that time, the veteran has moved to the jurisdiction of 
the Salt Lake City, Utah, RO.   

In September 1995, following three remands of this case, the 
Board upheld the RO's denial of the claims of entitlement to 
service connection for a neurologic impairment of the right 
upper extremity due to the service-connected right shoulder 
disability, an increased evaluation for arthritis of the 
right shoulder, rated at 20 percent, and an extension of a 
temporary total rating under the provisions of 38 C.F.R. § 
4.30 beyond May 31, 1988, based upon a period of 
hospitalization in April 1988.  The veteran filed a timely 
appeal to the United States Court of Veteran's Appeals for 
Veterans Claims (CAVC).

In June 1997, the CAVC dismissed the increased rating claim.  
Accordingly, the Board's decision regarding this issue is not 
before the undersigned at this time.  In March 2000, the CAVC 
affirmed the Board's decision regarding the remaining issues.  
The veteran filed a timely appeal to the United States Court 
of Appeals for the Federal Circuit (CAFC).  

In April 2001, the CAFC dismissed the appeal.  
Notwithstanding, the CAVC recalled its judgment in light of 
the Veterans Claims Assistance Act of 2000 (VCAA), enacted 
more than five years after the Board's September 1995 
decision.  In September 2001, the CAVC vacated the September 
1995 decision regarding the temporary total evaluation and 
service connection claims and based its determination solely 
upon the VCAA.



In August 2002, the Board denied the claim of entitlement to 
an extension of a temporary total rating under the provisions 
of 38 C.F.R. § 4.30 beyond May 1, 1988, based upon a period 
of hospitalization in April 1988.  This is the final decision 
of the Board regarding this issue and is not before the 
undersigned at this time.  

The issue of entitlement to service connection for a 
neurologic impairment of the right upper extremity due to a 
service-connected right shoulder disability was remanded for 
a medical opinion in light of the VCAA.

As noted by the Board in August 2002, the veteran may be 
raising additional issues, though this is unclear.  In August 
2002, the veteran was asked to "clearly" indicate what 
additional claims, if any, he wishes to pursue.  In October 
2002, he appears to indicate that he wants to raise the issue 
of service connection for a spine disorder.  

In this regard, the Board must note that the veteran is 
already service connected for a back injury.  In light of a 
review of the veteran's statements since August 2002, the 
undersigned finds no other issue is before the Board at this 
time.  It does appear that the veteran wishes to raise the 
issue of an increased evaluation for his service-connected 
disability.  As noted above, in June 1997 the CAVC dismissed 
the increased rating claim.  Accordingly, the Board's 
September 1995 decision regarding this issue still stands and 
is not before the undersigned at this time.

The veteran's many letters have been reviewed by the 
undersigned in detail.  As the Board attempted to explain to 
the veteran in its August 2002 decision, the Board cannot 
unilaterally take jurisdiction of any additional new claim 
raised by the veteran at this time.  If the veteran wishes to 
raise a new claim, he should do so with the RO.  He is asked 
to clearly indicate to the RO what additional claims, if any, 
he wishes the VA to address following this decision.

With regard to the claim cited by the veteran within his 
November 2001 statement regarding "service connection for a 
right upper extremity numbness/loss of use of right hand," 
the Board finds that this is essentially the same issue as 
service connection for a neurologic impairment of the right 
upper extremity due to a service-connected right shoulder 
disability.  Both claims are based on the same contentions.  
This issue, in light of the CAVC's actions in this case, is 
now before the Board.

In August 2002, the Board noted that the CAVC had granted the 
representative's motion to be withdrawn as counsel before the 
CAVC in July 2000.  However, as noted within the Board's 
April 2002 letter to the veteran's attorney, she must be 
recognized by the Board as the veteran's representative until 
this power is revoked before the Board under 38 C.F.R. 
§§ 20.607 or 20.608 (2002).  Since August 2002, the veteran 
has submitted letters between himself, Michele N. Siekerka, 
and a James Valentin, Attorney at Law, regarding his 
representation before the Board.  In August 2002, Ms. 
Siekerka wrote to the veteran and informed him as to how the 
veteran could revoke her representation.  

The veteran, however, has yet to revoke Ms. Siekerka's 
authority to represent him before the Board and Mr. Valentin 
has not yet entered his appearance before the Board (which, 
as indicated within the August 2002 communication by Ms. 
Siekerka to the veteran, would automatically revoke her 
representation).  Copies of letters between the veteran and 
his attorneys do not provide a basis to revoke the 
representation of Ms. Siekerka.  As noted by Mr. Valentin in 
his letters to the veteran, the veteran is difficult to 
contact over the telephone in order to resolve this issue.       

In November 2002, the veteran indicates that it appears the 
"VA has not altered its methods of operation" and that the VA 
has "ignored" his change of attorney.  Nothing could be 
further from the truth as the Board has noted this problem on 
several occasions.  



As cited within the May 13, 2002 letter between Mr. Valentin 
and the veteran, it does not appear that a fee agreement 
between the veteran and his attorney has been completed by 
the veteran (as it is indicated within this letter that the 
veteran has not signed the agreement).  In any event, 
Mr. Valentin has not filed his appearance before the Board, 
undermining the veteran's contention that the VA has 
"ignored" his change of attorney.  It is important for the 
veteran to understand that the fact that he has told the VA 
that Mr. Valentin is his attorney does not make it so.  More 
efforts by the VA to resolve this issue are not warranted. 
 
The Board has considered all arguments raised on behalf of 
the veteran, including those submitted by the veteran 
himself.   In light of the veteran's age, the time this issue 
has been before the VA, and the Board's decision below, the 
undersigned finds no prejudice to the veteran is deciding 
this appeal at this time.  Delay in the adjudication of a 
case remanded by the Board on four occasions, in light of the 
extensive efforts by the Board to resolve this problem, is 
not an option at this time.  This will be discussed in detail 
below.     


FINDING OF FACT

The probative, competent evidence of record establishes an 
etiologic relationship between the veteran's mild ulnar 
neuropathy of the right upper extremity and his service. 


CONCLUSION OF LAW

Neurologic impairment of the right upper extremity was 
incurred as the result of the veteran's service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records do not indicate the disorder at 
issue.  The record includes reports of the veteran's VA 
examinations in March and November 1955, which reflect a 
finding of vasomotor instability.  Neurosensory motor 
components were intact and no pertinent diagnosis was made.

Neurologic impairment of the right upper extremity was 
initially clinically demonstrated in the early 1980's 
(decades after discharge from active service).   During VA 
hospitalization in March 1981, the veteran noted a difficulty 
in writing.  The diagnosis was benign familial tremor.

VA outpatient reports include a December 1980 reference to a 
two and one-half year history of a tremor in the right upper 
extremity.  Neurologic examination revealed normal findings 
with the exception of a slight tremor of the right upper 
extremity.  The diagnostic assessment was ulnar neuropathy 
entrapment.  Electromyographic studies conducted in January 
1981 revealed ulnar entrapment at the right elbow.  

On evaluation at a neurology clinic in March 1982, the 
veteran complained of numbness in the medial aspect of the 
right forearm beginning in approximately 1978.  Sensory 
examination revealed grossly intact findings; the area of 
sensory change was not well determined by examination.  The 
diagnoses were essential tremor with moderate control on 
medication, status-post right shoulder injury, and rule-out 
thoracic outlet syndrome.  In August 1982, a history of right 
thoracic outlet injury in 1952 was noted; it was also noted 
that a review of recent and previous electromyograms showed 
no progression and some slight improvement.



In a July 1955 letter, "JDS", MD, wrote that an x-ray study 
of the right shoulder revealed marked narrowing of the 
acromio-clavicular articulation; he concluded that in light 
of the veteran's history and examination, the veteran had 
sustained a compression, straining-type injury to the right 
acromio-clavicular articulation, which led to degeneration of 
the cartilage, narrowing of the joint space, and irregularity 
of the joint surfaces.

On examination conducted by "GAC", MD, in March 1982, 
diagnostic impressions included isolated difficulty with 
handwriting but without evidence neurological explanation at 
this time; essential tremor by history, not on current 
examination; acromioclavicular separation, right side, old 
injury; and subjective complaint of tingling in the ulnar 
nerve distribution on the right side, possibly secondary to 
intermittent pressure on the ulnar nerve at the elbow, with 
no evidence of neurologic  abnormalities.  The examiner 
emphasized, in essence, that a diagnosis of thoracic outlet 
syndrome had been made in the past, but that such a diagnosis 
was not warranted based on the current examination.

Essentially similar complaints and findings were included in 
VA outpatient reports dated in 1987; it was noted in December 
1987 that an electromyogram revealed ulnar nerve slowing at 
the elbow, essentially unchanged since 1982, and decreased 
ulnar "sensory" with normal physical findings; the 
electromyographic studies indicated compression of the ulnar 
nerve at the elbow.  In January 1988, it was noted that no 
clinical evidence of thoracic outlet syndrome was present; 
the diagnostic assessment was right intentional tremor.

In a December 1988 letter, "AMD", MD, wrote that the veteran 
underwent rotator cuff surgery in April 1988 and that in his 
opinion, the veteran's handwriting had improved somewhat 
since the surgery.  The veteran argues that such an opinion 
supports his conclusion as to the relationship between his 
service-connected right shoulder disorder and his neurologic 
disorder of the right upper extremity.




On VA examination in June 1990, it was noted that a diagnosis 
of familial tremors had been made; the veteran reported that 
the tremors were worse upon writing or shaving.  The 
orthopedic examiner concluded that no relationship existed 
between the veteran's right acromio-clavicular dislocation 
and his neurologic impairment of the right upper extremity.  
He noted that his right upper extremity tremor extended to 
flexion and extension of the right elbow and movement, in 
recent years, of the right shoulder.  

Reportedly, magnetic resonance imaging scans revealed no 
pathology and electromyographic studies revealed slowing of 
conduction across the brachial plexus at the clavicle.  
Neurologic examination revealed normal findings, with the 
exception of a small, five-degree angle displacement flexion 
extension tremor at the right elbow upon simulating a shaving 
motion.  It was noted that the veteran's ability to write 
legibly was moderately to moderately severely impaired by the 
tremor and that the tremor was not present in the left arm, 
"except perhaps to an extremely limited degree."  

The diagnoses were movement disorder associated with the use 
of the right arm, perhaps some type of writer's cramp 
variance or familial tremor, and multiple injuries and 
surgery of the right shoulder with a history of impairment of 
connection across the right brachial plexus.  The examiner 
commented that although the etiology of this type of movement 
disorder was unknown, it was "perhaps possible that it could 
be due to the previous injuries, although given the lack of 
any known etiology to this type of movement disorder, a clear 
causal connection can not [sic] be made." 

In an April 1991 letter, "TEH, MD, reported that an x-ray 
study of the cervical spine revealed C6-7 impingement 
syndrome, moderately severe.


In a December 1991 letter, "MH", MD, provided a review of the 
veteran's history and salient points referable to his tremor 
of the right upper extremity.  It was noted that in May 1980, 
mild degenerative disc disease between C4 and C7 was found 
and that it was thought that there was no indication that the 
mild disease could be related to the veteran's disability, 
and that an April 1988 computerized tomography (CT) scan of 
the brain revealed normal findings.   

Subsequent to evaluation, Dr. MH concluded that a progressive 
essential tremor was present, noted to be unusual due to its 
severity and its localization to the right extremity with 
minimal involvement of the left.  It was noted that results 
of a CT scan were normal and that no other signs of 
neurologic disease were present.  

The physician commented, with respect to essential tremors 
generally, that there was no known cause.  Dr. MH wrote that 
upon researching the question and discussing the issue with 
the president of the International Tremor Association, there 
was no evidence that a relationship was likely between the 
veteran's tremor and his right shoulder injury twenty- five 
years before.  

It was noted that all known studies showed that an essential 
tremor related to trauma had occurred within a few months to 
a year of the trauma.  It was noted that the time element in 
this case appeared to be too long and that a relationship 
could not be substantiated by any known medical evidence.  
The physician emphasized that the occurrence of a medical 
condition for which there is no known cause cannot lead to 
the conclusion that a particular event was not the cause.  It 
was also emphasized, however, that, in her opinion, the 
veteran's disabling tremor was not related to his relatively 
minor shoulder injury in 1952. 

In August 2002, the Board once again remanded this case to 
the RO to assist the veteran with his claim.  The veteran has 
submitted extensive statements in support of his claim, 
including copes of medical records that have been cited 
above.  He has also submitted a February 2002 medical opinion 
from a "CNB" MD.  

It was Dr. CNB's opinion that the veteran's advanced 
degenerative joint disease was caused by his numerous 
parachute jumps and other military duties.  He did not 
indicate that the neurologic impairment of the right upper 
extremity was due to the service-connected right shoulder 
disability.  

On VA examination in November 2002, a detailed evaluation of 
the veteran's disorder was undertaken.  The veteran's 
contentions and his prior medical history were reviewed.  The 
examiner's pertinent impression was mild ulnar neuropathy of 
the right upper extremity "probably stemming from the 
parachute accident."  A begin essential tremor was also 
reported.  The examiner states the he has no reason to 
suspect that the orthopedic injuries caused the tremor. 


Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes many examination reports, 
outpatient treatment records, and private medical records.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  

Under these circumstances, no further action is necessary to 
assist the claimant with the claim.  Moreover, in many 
letters to the veteran, supplemental statements of the case, 
Board remands, and other documents from the courts, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claim as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  

The discussions in the rating decision, statement of the 
case, supplemental statements of the case, the prior Board 
decision, prior Board remands, and the decisions of two 
courts have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

In any event, any deficiency in the duties to notify and to 
assist constitute harmless error as the benfit souight on 
appeal is being granted and such discussion in this regard 
follows.


Analysis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  To establish service connection, there must be: 
(1) A medical diagnosis of a current disability; (2) medical 
or, in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an inservice injury or 
disease and the current disability.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  A disability that is 
proximately due to, the result of, or aggravated  a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995).

In November 2002, a mild ulnar neuropathy was found.  
Accordingly, there is a medical diagnosis of current 
disability.  The veteran alleges that this injury was caused 
by his military service nearly fifty years ago or is 
secondary to his service connected right shoulder disability.  
There is little medical medial evidence that supports this 
position.  However, the Board now has a medical opinion that 
finds mild ulnar neuropathy of the right upper extremity 
probably stemming from a parachute accident.

The Board has considered the veteran's contentions and finds 
no basis to conclude that there is any indication of 
falsified records.  The veteran's contentions are not always 
clear and he has failed to cite to any medical evidence that 
would support his claim other than to cite to his treatment 
for disorders decades after discharge from active service and 
his belief that these disorders can be reasonably associated 
with his service.  As a layperson he may be competent to 
report that an injury occurred; however, he is not competent 
to relate current disability to such injury.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The February 2002 
medical report does not state that a neurologic impairment of 
the right upper extremity is due to a service-connected right 
shoulder disability.

In any event, the Board now has a medical opinion that 
supports the veteran's claim.  In resolving the ultimate 
issue, the Board is also mindful of the doctrine of 
reasonable doubt.  As CAVC has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, COVA in 
Gilbert noted that the standard of proof is to instruct the 
fact-finder in the "'degree of confidence our society thinks 
we should have in the correctness of a factual conclusion for 
a particular type of adjudication.'"  This burden 
"'reflects not only the weight of the private and public 
interest affected, but also a societal judgment about how the 
risk of error should be distributed between the litigants.'"  
Id.  (Citing Santosky v. Kramer, 455 U.S. 754-55, 102 S.C.t. 
1388, 1395, 71 L.Ed.2d 599 (1992)).  As currently codified, 
the law defines the "benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The CAVC noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "


A properly supported and reasoned conclusion that a fair 
preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.

The codification of the "reasonable doubt" standard is 
contained in 38 C.F.R. § 3.102, which provides, in pertinent 
part:

	When, after careful consideration of all 
procurable and assembled data, a 
reasonable doubt arises regarding service 
origin, the degree of disability, or any 
other point, such doubt will be resolved 
in the favor of the claimant.  By 
reasonable doubt is meant one which exists 
because of an approximate balance of 
positive and negative evidence which does 
not satisfactorily prove or disprove the 
claim. 

The reasonable doubt regulation, above cited, also provides 
that a reasonable doubt is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Based on the evidence as a whole, including, most 
importantly, the most recent medical opinion, and giving the 
veteran the benefit of the doubt, the Board believes that the 
evidence supports the veteran's claim of entitlement to 
service connection for a neurologic impairment of the right 
upper extremity.  The Board concludes that the "negative 
evidence" is at least balanced by the "positive evidence."  
Consequently, the Board believes that the medical opinions, 
when read with the veteran's total history, and in giving the 
veteran the benefit of the doubt, would support a finding of 
entitlement to service connection for a neurologic impairment 
of the right upper extremity.

With regard to the issue of whether the veteran's tremors or 
any other nonservice-connected disorder is the result of his 
military service, the issue of the proper evaluation of the 
now service connected neurologic impairment of the right 
upper extremity is not before the Board at this time.  In 
this case, the Board finds that the mild ulnar neuropathy, a 
neurologic impairment of the right upper extremity, should be 
service connected.  Whether a neurologic impairment of the 
right upper extremity was related to service was the sole 
issue before the Board both in 1995 and today.  The Board 
believes that in light of the veteran's age and the time this 
issue has been before VA, this case should be returned to the 
RO as expeditiously as possible.  Further development is not 
warranted.             


ORDER

Entitlement to service connection for a neurologic impairment 
of the right upper extremity is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

